DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment, filed 02 November 2021, has been reviewed and entered.  Claim 20 is canceled, leaving claims 1-19 and 21 pending.

Terminal Disclaimer
The terminal disclaimer filed on 02 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,441,011 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Upon further consideration, Applicant’s arguments on page 22-27 of the 8/24/2021 Appeal Brief are persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732